Exhibit 10.6

CHARTER

OF THE

CORPORATE GOVERNANCE AND NOMINATING COMMITTEE

OF THE BOARD OF DIRECTORS

OF

EXAR CORPORATION

Amended and Restated as of September 14, 2010

 

I PURPOSE

The purpose of the Corporate Governance and Nominating Committee (“Committee”)
of the Board of Directors (the “Board”) of Exar Corporation (the “Company”) is
to develop guidelines and policies regarding Board and corporate governance, as
well as qualification criteria for Board membership. The Committee’s primary
duties and responsibilities are to ensure that:

 

  •  

The Board adopts and practices appropriate governance standards.

 

  •  

The Board is properly constituted (size, composition and qualifications) so as
to best execute its fiduciary obligations to shareholders.

 

  •  

Qualified candidates are identified and nominated for Board membership.

Subject to the Company’s Bylaws, the Delaware General Corporation Law and the
rules and regulations of the Securities and Exchange Commission (the “SEC”)
and/or applicable listing agency, the Committee will fulfill these
responsibilities and duties by carrying out the activities enumerated in this
Charter.

 

II STRUCTURE AND OPERATIONS

The Committee shall be comprised of a minimum of three directors, with all
members of the Committee to be independent, according to the independence
standards and requirements of the listing standards of The NASDAQ Global Market
(or any other applicable securities exchange or over the counter market) (the
“Listing Standards”), the SEC and applicable law, and free from any relationship
that would interfere with the exercise of his or her independent judgment as a
member of the Committee. The Board shall appoint the members of the Committee
from time to time and at least annually at the annual organizational meeting of
the Board, including a Director to serve as Committee Chair. In selecting
members of the Committee, the Board shall take into account compliance with
applicable statutes, rules, regulations and the Listing Standards, including
requirements of independence. Committee members shall serve from the date of
their appointment until the next Annual Meeting of Stockholders, or until their
earlier resignation, removal or replacement.

The Committee shall meet at least four times per year, with additional meetings
to occur as deemed necessary or desirable by the Committee or the Committee
Chair. Meetings shall be held at such times and places as the Committee shall
determine, including by written consent. A majority of the members of the
Committee shall constitute a quorum for the Committee to act in the discharge of
its duties. The Committee shall keep written minutes of its meetings and deliver
copies of the minutes to the Company secretary for inclusion in the corporate
records. The Committee’s Chair shall appoint a member of the Committee or an
employee of the Company to keep regular minutes of Committee proceedings.
Meeting minutes will be approved by the Committee and copies provided to members
of the Board who are not members of the Committee.



--------------------------------------------------------------------------------

III RESPONSIBILITIES AND DUTIES

The Committee shall:

 

  1. Evaluate the current organization and governance of the Board and its
committees, determine future requirements, and make recommendations to the Board
for approval.

 

  2. Evaluate and propose nominees for election to the Board.

 

  3. Conduct studies of the size and composition of the Board and make
recommendations to the Board as a result of such studies.

 

  4. Consult annually with Board members, management and others to determine the
knowledge, experience and skills which should be kept in mind in making
nominations for membership on the Board and conduct searches for potential Board
members with corresponding attributes.

 

  5. Consider and make recommendations to the Board regarding (i) comments from
stockholders relating to Board size or composition and (ii) nominees for the
Board suggested by stockholders.

 

  6. Review and make recommendations to the Board concerning the establishment,
continuation, or termination of standing and special committees of the Board.

 

  7. Make recommendations to the Board for membership on the various Board
committees and committee chairpersons.

 

  8. Review and report to the Board on a periodic basis with regards to matters
of corporate governance, including periodic review, assessment and
recommendations with respect to the Company’s Corporate Governance Principles.

 

  9. Review and make recommendations to the Board regarding policies and
practices relating to service or performance on the Board, including policies
regarding such matters as duties and responsibilities, continuing education
requirements, compensation, stock ownership, retirement, and other matters
applicable generally to Directors’ service on the Board.

 

  10. Review and recommend to the Board adoption of appropriate business conduct
and ethical standards and consider any requests for waivers and changes with
respect thereto.

 

  11. Oversee the Board performance evaluation process including conducting
surveys of director observations, suggestions and preferences.

 

  12. Review and discuss with the Audit Committee and the Board business risks
relating to the Company’s legal and regulatory compliance as they relate to
corporate governance structure and processes.

 

  13. Periodically review its own performance and reassess the adequacy of this
Charter, recommending any proposed changes to the Board for approval.

 

  14. Perform such other functions and have such powers as may be necessary or
convenient in the efficient discharge of the foregoing.



--------------------------------------------------------------------------------

IV COMMITTEE REPORTS

The Committee shall produce the following reports and provide them to the Board:

 

  •  

An annual performance evaluation of the Committee. The performance evaluation
should also recommend to the Board whether any improvements to this Charter are
deemed necessary or desirable. The performance evaluation by the Committee shall
be conducted in such manner as the Committee deems appropriate. The report to
the Board may take the form of an oral report by the Committee Chair or any
other member of the Committee designated by the Committee to make this report.

 

  •  

As appropriate, a summary of the actions taken at each Committee meeting, which
shall be presented by the Committee Chair to the Board at the next Board
meeting.

 

V RESOURCES AND AUTHORITY OF THE COMMITTEE

The Committee shall be provided with the powers set forth in this Charter, and
adequate resources and funding, as determined by the Committee, to enable it to
fulfill its responsibilities. The Committee may perform any other activities
consistent with this Charter, the Company’s Bylaws, the Listing Standards and
applicable law as the Committee or the Board considers appropriate.

The Committee shall have the authority to appoint and retain such outside
counsel and other independent advisors and consultants as the Committee in its
sole discretion deems appropriate. The Committee shall have the sole authority
to approve the terms of any such retention and the fees to be paid.

Wherever in this Charter it is provided that the Committee shall have and
exercise all power and authority of the full Board, any decision made by the
Committee pursuant to such power and authority shall be deemed, without any
review or further action by the full Board, to constitute a decision of the
Company’s Board; provided, however, that the full Board may at any time by
specific resolution take action on any matter and, if such action is in conflict
with a decision made by the Committee, the action by the full Board shall be
controlling.

Nothing in this Charter is intended to preclude or impair the protection
provided in Section 141(e) of the Delaware General Corporation Law for good
faith reliance by members of the Committee on reports or other information
provided by others.